      Case 2:17-cv-00152-GMS Document 539 Filed 05/27/21 Page 1 of 4



 1   Kathleen L. Wieneke, Bar #011139
     Christina Retts, Bar #023798
 2   WIENEKE LAW GROUP PLC
     1095 West Rio Salado Parkway, Suite 209
 3   Tempe, AZ 85281
     Telephone: (602) 715-1868
 4   Fax: (602) 455-1109
     Email: kwieneke@wienekelawgroup.com
 5   Email: cretts@wienekelawgroup.com
 6   Attorneys for Defendants City of Mesa, Brian
     Elmore, Christopher Doane and Bryan
 7   Cochran
 8                             UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Laney Sweet, an individual, et al.,                   NO. 2:17-cv-00152-GMS
                                                           LEAD CASE
11                                           Plaintiffs,
                                                           CONSOLIDATED WITH:
12                 v.                                      NO. 2:17-cv-00715-GMS
13   City of Mesa, et al.,                                 DEFENDANTS’ MOTION FOR A
                                                           SECOND SETTLEMENT
14                                         Defendants.     CONFERENCE AND
                                                           APPOINTMENT OF GUARDIAN
15                                                         AD LITEM FOR MINOR
                                                           CHILDREN FOR SETTLEMENT
16                                                         CONFERENCE
17   Grady Shaver, et al.,
18                                           Plaintiffs,
19                 v.
20   City of Mesa, et al.,
21                                         Defendants.
22
            Defendants, by and through their respective counsel, hereby request this Court set a
23
     second settlement conference with all parties and, pursuant to Fed. R. Civ. P. 17(c)
24
     appoint a Guardian Ad Litem to protect the best interests of the minor children during the
25
     settlement discussions.
26
            “The purpose of Rule 17(c) is to protect an incompetent person’s interests in
27
     prosecuting or defending a lawsuit.” Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir.
28
      Case 2:17-cv-00152-GMS Document 539 Filed 05/27/21 Page 2 of 4



 1   2013). A district court has broad discretion to fashion appropriate safeguards that will
 2   protect an incompetent person’s interests. United States v. 30.64 Acres of Land, 795 F.2d
 3   796, 805 (9th Cir. 1986) (“Fed. R. Civ. P. 17(c) requires a court to take whatever
 4   measures it deems proper to protect an incompetent person during litigation.”).
 5          Ms. Sweet was not married to Mr. Shaver at the time of his death and asserts
 6   common law marriage status only. Her status as a legal heir has not been determined. This
 7   Court has previously addressed attorney loans in connection with this case, which raise
 8   potential economic conflicts between Ms. Sweet and her children. Recently, on April 30,
 9   2021, approximately 9000 emails and attachments were produced by Ms. Sweet’s counsel,
10   which include additional material (and will be separately addressed before this Court).
11   These recently-produced documents raise additional concerns regarding the apparent
12   economic conflicts between Ms. Sweet and the minor children in settling this matter.
13          Given Ms. Sweet’s unsettled standing to pursue her claim, a Guardian Ad Litem
14   would ensure that there is no conflict in negotiations, to include the potential resolution of
15   the children’s claims separate and apart from Ms. Sweet’s uncertain claim. See Geddes v.
16   Cessna Aircraft Co., 881 F. Supp. 94 (E.D.N.Y. 1995) (appointing a guardian ad litem in
17   light of conflict of interest between surviving spouse and children in connection with
18   distribution of wrongful death proceeds arising from airplane crash); see also Wright &
19   Miller, 6A Federal Practice and Procedure, supra, § 1570 (noting that [c]ourts, both state
20   and federal, always have had the power to appoint special representatives” where a minor
21   “has a general representative who refuses to act or whose own interests conflict with those
22   of the person being represented.”).
23
24
25
26
27
28
                                                   2
     Case 2:17-cv-00152-GMS Document 539 Filed 05/27/21 Page 3 of 4



 1       DATED this 27th day of May 2021.
 2
                                        WIENEKE LAW GROUP, PLC
 3
                                 By:    /s/ Christina Retts
 4                                      Kathleen L. Wieneke
 5                                      Christina Retts
                                        1095 West Rio Salado Parkway, Suite 209
 6                                      Tempe, Arizona 85281
                                        Attorneys for Defendants City of Mesa, Brian
 7
                                        Elmore, Christopher Doane and Bryan Cochran
 8
                                        O’CONNOR & DYET, P.C.
 9
10                               By:    /s/ Daniel O’Connor, Jr. (w/ permission)
                                        Daniel J. O’Connor, Jr.
11                                      Karen J. Stillwell
                                        7955 South Priest Drive
12
                                        Tempe, Arizona 85284
13                                      Attorneys for Defendants Philip and Corrine
                                        Brailsford
14
15                                      JONES, SKELTON & HOCHULI, PLC

16                               By:    /s/ John T. Masterson (w/ permission)
                                        John T. Masterson
17
                                        Joseph J. Popolizio
18                                      40 N. Central Ave., Suite 2700
                                        Phoenix, AZ 85004
19                                      Attorneys for Defendant Richard Gomez
20
                                        SCHARFF, PLC
21
                                 By:    /s/ Spencer G. Scharff (w/ permission)
22
                                        Spencer G. Scharff
23                                      502 W. Roosevelt Street
                                        Phoenix, AZ 85003
24
25                                      James J. Belanger
                                        J. BELANGER LAW, PLLC
26                                      P.O. Box 447
                                        Tempe, AZ 85280
27
28                                      Attorneys for Defendant Langley
                                            3
      Case 2:17-cv-00152-GMS Document 539 Filed 05/27/21 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on May 27, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
 4
 5   William August Richards      Brichards@rmazlaw.com
     Shayna Gabrielle Stuart      SStuart@rmazlaw.com
 6
     Mark John Geragos            mark@geragos.com
 7   Benjamin Meiselas            ben@geragos.com
 8
     Grant Woods                  grant.woods@gknet.com
 9
     John T. Masterson            jmasterson@jshfirm.com
10
     Joseph J. Popolizio          jpopolizio@jshfirm.com
11
     Daniel J O’Connor            caseadmin@occlaw.com
12   Karen Stillwell              Karen.Stillwell@occlaw.com
13
     Mark D Zukowski              mzukowski@jshfirm.com
14   David Calvin Potts           dpotts@jshfirm.com
     Jonathan Barnes              jbarnes@jshfirm.com
15
16   James J Belanger:            jjb@jbelangerlaw.com,
17   Spencer Garrett Scharff      scharff@scharffplc.com
18
     Sven Kortne Budge            sbudge@budgelawfirm.com
19
           I hereby certify that on this same date, I served the attached document by U.S.
20
     Mail, postage prepaid, on the following, who is not a registered participant of the
21   CM/ECF System: N/A.
22                                   By:    /s/ Mica Mahler
23
24
25
26
27
28
                                               4
